EXHIBIT 10.26

RESTRICTED STOCK AWARD
CONAGRA FOODS 2006 STOCK PLAN

This Restricted Stock Award, hereinafter referred to as the “Agreement” is made
on the ___ day of _____________, 200_, between ConAgra Foods, Inc., a Delaware
Corporation (the “Company”) and the undersigned [as applicable:
employee/consultant] of the Company (“Participant”).

1.             Award Grant.   The Company hereby grants an award of ________
shares of Common Stock of the Company, par value $5.00 per share, subject to the
restrictions and other conditions set forth herein (the “Restricted Shares”), to
the Participant under the ConAgra Foods 2006 Stock Plan (the “Plan”), as
follows:

Participant:

Employee ID:

Number of Restricted Shares:

Date of Grant:

2.             Plan Provisions.   Participant acknowledges that this Agreement
is subject to the terms of the Plan, and that in the event of any conflict
between the terms of this Agreement and the terms of the Plan, the Plan shall
control.  Capitalized terms used herein without definition have the meaning set
forth in the Plan.

3.             Restrictions.   Restricted Shares that have not vested may not be
assigned, transferred, pledged or hypothecated in any manner (otherwise than by
will or the laws of descent or distribution) nor may the Participant enter into
any transaction for the purpose of, or which has the effect of, reducing the
market risk of holding the Restricted Shares by using puts, calls or similar
financial techniques.  Restricted Shares that have not vested shall be subject
to forfeiture as provided in Section 6. The terms of this Agreement shall be
binding upon the beneficiaries, executors, administrators, heirs, successors and
assigns (“Successors”) of the Participant.

4.             Book Entry Account.   Within a reasonable time after the Date of
Grant, the Company shall instruct its transfer agent to establish a book entry
account representing the Restricted Shares in the Participant’s name, effective
as of the Date of Grant.  The Company shall retain control of such account until
the Restricted Shares have become vested in accordance with this Agreement.

 

68


--------------------------------------------------------------------------------




 

5.             Vesting.   The Restricted Shares shall vest and the restrictions
on transfer set forth in Paragraph 3 shall lapse in accordance with the vesting
provisions set forth on Attachment A.  If the Participant shall die while
employed by the Company, or a subsidiary thereof, or if Participant terminates
employment with the Company, or a subsidiary thereof, upon Normal Retirement,
all Restricted Shares granted pursuant to this Agreement shall become 100%
vested.

6.             Forfeiture.   Except as set forth in Paragraph 5 in the case of
death or Normal Retirement, upon the Participant’s termination of employment,
unvested Restricted Shares shall immediately be forfeited without further
consideration to the Participant.

7.             Stockholder Rights.   Upon the effective date of the book entry
pursuant to Section 4, Participant shall have all of the rights of a stockholder
with respect to the Restricted Shares, including the right to vote the shares
and to receive all dividends or other distributions paid or made available with
respect to such shares. Notwithstanding the foregoing, any stock dividends or
other in-kind dividends or distributions shall be held by the Company until the
related Restricted Shares have become vested in accordance with this Agreement
and shall remain subject to the forfeiture provisions applicable to the
Restricted Shares to which such dividends or distributions relate.

8.             Payment of Taxes Upon Settlement.   Participant agrees to remit
to the Company all applicable Federal, state and local taxes which the Company
is required to withhold at any time with respect to the Restricted Shares. 
Participant agrees that the Company will reduce the total shares then vesting
under this Agreement a sufficient number of shares to satisfy the minimum
statutory withholding amount permissible.

9.             Adjustments Upon Changes in Capitalization; Change in Control.  
In the event of any Common Stock dividend or Common Stock split,
recapitalization (including, without limitation, the payment of an extraordinary
dividend), merger, consolidation, combination, spin-off, distribution of assets
to stockholders, exchange of shares or similar corporate transaction or event
involving the Company, the Committee shall make equitable adjustment in the
number of shares subject to this Agreement, provided, however, that no
fractional share shall be issued upon subsequent vesting of the Restricted
Shares.  In the event of a “Change of Control” (as defined in the Plan) all of
the Restricted Shares shall become immediately vested as provided pursuant to
Section 12.5 of the Plan.

10.           Notices.   Each notice relating to this Agreement shall be deemed
to have been given on the date it is received.  Each notice to the Company shall
be addressed to its principal office in Omaha,

 

69


--------------------------------------------------------------------------------




 

Nebraska, Attention Corporate Compensation.  Each notice to the Participant or
any other person or persons entitled to shares transferable upon vesting of the
Restricted Shares shall be addressed to the Participant’s address and may be in
written or electronic form.  Anyone to whom a notice may be given under this
Agreement may designate a new address by notice to the effect.

11.           Benefits of Agreement.   This Agreement shall inure to the benefit
of and be binding upon each successor of the Company.  All obligations imposed
upon the Participant and all rights granted to the Company under this Agreement
shall be binding upon the Participant’s Successors.  This Agreement shall be the
sole and exclusive source of any and all rights which the Participant, his heirs
and legal representatives or Successors may have in respect to the Plan or this
Agreement.

12.           Resolution of Disputes.   Any dispute or disagreement which should
arise under or as a result of or in any way related to the interpretation,
construction or application of this Agreement will be determined by the
Committee.  Any determination made hereunder shall be final, binding and
conclusive for all purposes.  This Agreement and the legal relations between the
parties hereto shall be governed by and construed in accordance with the laws of
the state of Delaware.

13.           Amendment.   Any amendment to the Plan shall be deemed to be an
amendment to this Agreement to the extent that the amendment is applicable
hereto; provided, however, that no amendment shall adversely affect the rights
of the Participant under this Agreement without the Participant’s consent.

14.           Definitions.

(a)           Continuous Employment with the Company.   Continuous Employment
with the Company shall mean the absence of any interruption or termination of
employment by the Company or any parent or subsidiary of the Company which now
exists or hereafter is organized or acquired by the Company.  Continuous
Employment shall not be considered interrupted in the case of sick leave, long
term disability, military leave or any other leave of absence approved by the
Company or in the case of transfers between payroll locations of the Company or
between the Company, its parent or subsidiaries or its successor.

(b)           Normal Retirement.   Normal Retirement shall mean terminating
employment with the Company or its subsidiaries on or after attaining age
[applicable age, 65 or 62 to be inserted].

 

70


--------------------------------------------------------------------------------




 

IN WITNESS WHEREOF, the Company and the Participant have caused this Agreement
to be executed effective as of the date first written above.

CONAGRA FOODS, INC.

 

 

PARTICIPANT

 

 

 

 

 

 

 

 

 

 

 

 

 

By:

 

 

 

 

 

 

 

 

 

 

Date

 

 

 

Date

 

 

71


--------------------------------------------------------------------------------




 

Attachment A

Vesting Schedule

The vesting of the Restricted Shares subject to this Agreement shall be
determined based on the following schedule:

[Insert Vesting Schedule (e.g., time based / performance hurdles to be
achieved)]

 

72


--------------------------------------------------------------------------------